 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   TIMOTHY D. WILKINS,           ) NO. CV 19-2048-VAP(E)
                                   )
12                  Plaintiff,     )
                                   )
13        v.                       )         JUDGMENT
                                   )
14   STATE OF CALIFORNIA, et al., )
                                   )
15                                 )
                    Defendants.    )
16   ______________________________)
17

18        IT IS ADJUDGED that: (1) the federal claim in the First Amended
19   Complaint is dismissed without leave to amend and with prejudice; and
20   (2) the state law claims in the First Amended Complaint are dismissed
21   without leave to amend but without prejudice.
22

23             DATED:       May 9       , 2019.
24

25
                                          _______________________________
26                                              VIRGINIA A. PHILLIPS
                                           UNITED STATES DISTRICT JUDGE
27

28
